DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 6,838,115).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Kumar as teaching:
a vacuum dryer (see title and abstract) comprising: 
a chamber 14 configured to provide an interior space (expressly shown in figure 2); 
support pins 84 in the interior space proximate to a bottom of the chamber (expressly shown in figures 2, 5, 6); 
a power supply configured to supply power to the support pins (expressly disclosed in column 11 lines 34-45 wherein the disclosed reciprocal drive mechanism meets the claimed power supply because both are configured to supply power); and 
a pump 192 coupled to the interior space in the chamber.  Kumar also discloses the claim 2 features of a substrate in the interior space to be dried, wherein the support pins directly support the substrate (expressly disclosed at column 1 lines 19-29, especially line 29), the claim 3 feature of a photoresist is on the substrate, wherein the photoresist includes a solvent having a polarity (expressly disclosed at column 1 lines 19-29, especially line 29), the claim 6 feature of wherein each of the support pins has one shape of a cylindrical shape, a hemispherical shape, a conical shape, or a needle shape (expressly shown in figures 1, 3, 4), the claim 7 feature of, wherein each of the support pins comprises a core and a shell configured to enclose the core, wherein the core includes conductive material, and wherein the shell includes insulating material (inherently disclosed at column 11 lines 22-56, especially lines 31-32 because the disclosed pin allows conductive heat transfer through a platen while insulating a surface), the claim 16 feature wherein the chamber comprises a base plate 24 and a cover 15, and wherein the power supply is configured to apply the power having a first voltage level to the support pins when the cover comes into close contact with the base plate (expressly disclosed at column 11 lines 34-45), the claim 18 feature of a support plate over the base plate and a lifter coupled to the support plate and configured to adjust a height of the support plate in the interior space, and wherein the support pins are distributed on the support plate (expressly disclosed at column 11 lines 34-45), the claim 19 and 20 features wherein the support pins are electrically coupled to each other through a power line in the support plate and are coupled independently of each other through a power line in the support plate (expressly disclosed at column 11 lines 34-45 wherein the disclosed drive meets the claimed power because both are coupled and operate and coupled independently).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar.  Kumar discloses the claimed invention, as rejected above, except the claimed voltage level and temperature distribution.  It would have been an obvious matter of design choice to recite those features, since the teachings of Kumar would perform the invention as claimed, regardless of those features and applicants have not specified or claimed the criticality of those features as being necessary for patentability.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kitano et al. (US 6,875,281).  Kumar discloses the claimed invention, as rejected above, except the claimed power and switching circuit.  Kitano, another dryer like device, discloses that feature at column 5 lines 4-23, wherein the disclosed plural processing unit groups meet the claimed control signals because both allow switching in response to control signals.  It would hav been obvious to one skilled in the art to combine the teachings of Kumar with the Kitano for the purpose of controlling power generation.  Furthermore Kumar in view of Kitano discloses the invention as claimed, except for the recited photoresist thickness.   It would have been an obvious matter of design choice to recite that feature, since the teachings of Kumar in view of Kitano would perform the invention as claimed, regardless of that feature and applicants have not specified or claimed the criticality of that feature as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited with this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure.  References A, B, C, D, E, N, O, cited with this action, are patent publications from the same inventive entity.  References F, G, H, cited with this action, teach vacuum like dryers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Friday, February 18, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753